FILED
                              NOT FOR PUBLICATION                              FEB 03 2012

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



STEPHEN HARRIS,                                   No. 10-55528

                Plaintiff - Appellant,            D.C. No. 2:98-cv-00892-GAF-AN
    v.

COMMISSIONER OF SOCIAL                            MEMORANDUM *
SECURITY,

                Defendant - Appellee.



                      Appeal from the United States District Court
                         for the Central District of California
                       Gary A. Feess, District Judge, Presiding

                            Submitted September 26, 2011 **
                               San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

         Stephen Harris appeals pro se from a judgment by the district court

affirming the administrative law judge’s (ALJ’s) denial of disability insurance

benefits (DIB) and additional supplemental security income (SSI). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction over this matter pursuant to 28 U.S.C. § 1291. We review de novo the

judgment of a district court upholding an ALJ’s denial of benefits to a Social

Security claimant. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th

Cir. 2009). We affirm the ALJ’s decision if substantial evidence supports his

findings and he correctly applied the law. Id. The facts of this case are known to

the parties. We need not repeat them here.

      The ALJ properly concluded that Harris is ineligible for DIB. A disability

claimant must prove he was permanently disabled or subject to a condition which

became disabling prior to his last insured date. Johnson v. Shalala, 60 F.3d 1428,

1432 (9th Cir. 1995). It is undisputed that Harris’s last insured date was

September 30, 1991. The evidence shows that Harris suffered occasional

impairments, but to qualify as a disability an impairment must last at least twelve

months. Barnhart v. Walton, 535 U.S. 212, 217 (2002). Harris suffered from

cellulitis before his last insured date, but the evidence is inadequate to conclude

that the impairment lasted twelve months. The last time this injury appears in the

record as an ongoing complaint was only six months after its initial diagnosis and

was said to be improving. Substantial evidence supports the ALJ’s finding that

Harris failed to prove that he had a disability prior to his last insured date.




                                      Page 2 of 4
      The ALJ also correctly found that Harris did not submit an application for

benefits prior to December 1994. The ALJ determined that Harris met the

disability requirement for SSI as of his December 1994 application, but Harris

argues that he first submitted an application in 1991 and should be awarded SSI

from that date. The only evidence in Harris’s favor is a putative letter from the

SSA that says he initially filed in 1991. The next month, however, an SSA

operations supervisor responded to an inquiry about the letter and said that it was

issued “without any basis” and that the SSA had no evidence to corroborate an

earlier filing. At best these two records create a conflict in the evidence which the

ALJ must resolve. See Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989).

The ALJ noted that a comprehensive search of the archives uncovered no evidence

of a filing from before 1994. The only evidence favorable to Harris is directly

controverted by the same source, and there is no other evidence of a pre-1994

application. We hold that the ALJ did not err in concluding that Harris submitted

his first application in 1994.

      Harris briefly argues that he was denied due process, but there is no

indication he did not have “the opportunity to be heard at a meaningful time and in

a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (internal

quotation marks omitted). He does not specify how exactly his due process rights


                                     Page 3 of 4
were violated, and the record shows that the various tribunals to hear this action

have given him ample opportunity to prove his case.

      We have reviewed Harris’s remaining contentions, and determine that they

lack merit.

      AFFIRMED.




                                     Page 4 of 4